              Case 3:20-cv-07811-RS Document 82 Filed 05/21/21 Page 1 of 8




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAVID COUNTRYMAN (CABN 226995)
   CHRIS KALTSAS (NYBN 5460902)
 5 CLAUDIA QUIROZ (CABN 254419)
   WILLIAM FRENTZEN (LABN 24421)
 6 Assistant United States Attorneys

 7         450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
 8         Telephone: (415) 436-7428
           FAX: (415) 436-7234
 9         claudia.quiroz@usdoj.gov
10 Attorneys for United States of America

11                                UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13                                    SAN FRANCISCO DIVISION
14
     UNITED STATES OF AMERICA,                   )   CASE NO. CV 20-7811 RS
15                                               )
            Plaintiff,                           )   REPLY IN SUPPORT OF MOTION TO STRIKE
16                                               )   CLAIMANT ROMAN HOSSAIN’S CLAIM FOR
        v.                                       )   LACK OF STANDING AND FAILING TO
17                                               )   COMPLY WITH SUPPLEMENTAL RULE G(5)
     Approximately 69,370 Bitcoin (BTC), Bitcoin )
18                                               )   DATE: June 10, 2021
     Gold (BTG), Bitcoin SV (BSV), and Bitcoin
     Cash (BCH) seized from                      )   TIME: 1:30 p.m.
19
     1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx )            COURTROOM: #3, 17th Floor
                                                 )
20                                               )
            Defendant.
21

22

23

24

25

26

27

28

     REPLY IN SUPPORT OF U.S. MOTION TO STRIKE ROMAN HOSSAIN’S CLAIM
     CV 20-7811 RS                              1
                 Case 3:20-cv-07811-RS Document 82 Filed 05/21/21 Page 2 of 8




 1 I.       INTRODUCTION

 2          In his opposition, Hossain repeats the same bald-face assertions of ownership and dances around

 3 a variety of tangential issues to avoid focusing on the meat of the matter—Article III standing. This

 4 action is not about Bitcoin stolen out of MtGox—it is about Bitcoin stolen out of Silk Road. Hossain

 5 could have standing in this case if the Defendant Property originated from MtGox. But it did not.

 6 Hossain attempts to conflate MtGox and Silk Road and trace an imaginary line between them that

 7 simply does not exist. Indeed, Hossain does not dispute that his MtGox account is the same account the

 8 government identified, which has no connection to the Defendant Property. He does not even address

 9 the impossibility of his claim—that his 245.92 BTC remained in his MtGox account for nine months

10 after the Defendant Property left Bitcoin addresses controlled by Silk Road and into 1HQ3. Hossain

11 may have a colorable interest in the Bitcoins stolen out of his MtGox account, wherever they may be,

12 but he does not have a colorable interest in the Defendant Property in this action. The rules were

13 designed to curtail deficient claims just like this one. His claim must be stricken forthwith.

14 II.      ARGUMENT

15          A.      Hossain’s Opposition is a Reiteration of his Conclusory Assertions of Ownership

16          Hossain’s chastisement of the government’s purportedly failed meet and confer efforts is nothing

17 more than an extension of his accusatory April 4, 2021 letter in which he reiterates his repetitive and

18 conclusory assertions of ownership. The government acquiesced to each of Hossain’s requests for
19 additional time to submit his answer to the complaint and responses to the government’s Special

20 Interrogatories. The government’s March 26, 2021 email explained the reason for the government’s

21 questions around his MtGox account and provided him with a further opportunity to supplement his

22 responses to the Special Interrogatories. In return, Hossain doubled down on his refusal to provide his

23 MtGox account information rather than provide a substantive response that would invite discussions

24 about the merits of his claim. It is telling that Hossain is so adamant in his refusal to provide that

25 information. If Hossain’s stolen Bitcoin was in fact sent from his MtGox account to Silk Road the

26 blockchain would show that and presumably Hossain would want to provide his account information to

27 demonstrate his standing in this case.

28          Four months after Hossain submitted his claim, however, the government is no closer to divining

     REPLY IN SUPPORT OF U.S. MOTION TO STRIKE ROMAN HOSSAIN’S CLAIM
     CV 20-7811 RS                              2
                 Case 3:20-cv-07811-RS Document 82 Filed 05/21/21 Page 3 of 8




 1 the basis of his claim than it was in the beginning. Now, confronted with facts that conclusively

 2 foreclose the validity of his claim—and, in fact, highlight its impossibility—Hossain now argues that he

 3 has something that shows why the government’s position is based on inaccurate records. See Dkt. No.

 4 81 at 6. This statement is nothing more than an empty attempt to keep his claim alive. Hossain could

 5 have already provided the government with specific facts to legitimately undermine the government’s

 6 position or presented them in his opposition to the instant motion. But he has not, because they do not

 7 exist. Instead, he has repeated the statements in his deficient claim over and over, providing no

 8 substantive information at the heart of the matter in this case. He hopes that an opportunity at discovery

 9 will give him insight into MtGox records, which have no relation to the instant case.

10          B.      The Defendant Property is Subject to Forfeiture Because it Represents Proceeds of
                    Criminal Activity and Has No Connection to MtGox Funds
11

12          No portion of the Defendant Property belongs to innocent victims—it consists of proceeds of

13 criminal activity. Hossain argues that the government “assumes” the Defendant Property is forfeitable

14 “because it was transferred from Silk Road regardless of whether it was stolen from innocent owners

15 before it was transferred into Silk Road.” Dkt. No. 81 at 6. This argument misses an important

16 distinction—whereas MtGox was an exchange where people like Hossain could keep their Bitcoin (just

17 like a bank holds its customers’ fiat currency), Silk Road was an online criminal marketplace operating

18 in the dark web. Unlike Silk Road, MtGox was ostensibly performing a legal activity that Bitcoin
19 was designed to perform—facilitating the transaction of funds securely over the Internet. Silk Road was

20 a completely different business. While in operation, Silk Road generated massive revenues in Bitcoin

21 from illegal activity—it was used by thousands of drug dealers and other unlawful vendors to distribute

22 hundreds of kilograms of illegal drugs and other unlawful goods and services to well over 100,000

23 buyers, and to launder hundreds of millions of dollars derived from these unlawful transactions. Dkt.

24 No. 8 ⁋ 7.

25          Hossain also argues that the government’s complaint “is vague about the source of the subject

26 BTC and the owners from whom it was originally stolen.” Dkt. No. 81 at 6. It is quite the opposite, in

27 fact. As the creator and operator of Silk Road, Ross Ulbricht held his illicit gains in Bitcoin addresses

28 that he controlled. In May 2012, Individual X stole 70,411.46 BTC from Bitcoin addresses controlled

     REPLY IN SUPPORT OF U.S. MOTION TO STRIKE ROMAN HOSSAIN’S CLAIM
     CV 20-7811 RS                              3
                 Case 3:20-cv-07811-RS Document 82 Filed 05/21/21 Page 4 of 8




 1 by Silk Road. Indeed, according to the government’s investigation, Ulbricht became aware of

 2 Individual X’s online identity and threatened Individual X for return of the cryptocurrency to Ulbricht.

 3 Dkt. No. 8 at 6. In October 2013, the FBI shut down Silk Road and arrested Ross Ulbricht.

 4          It is telling that Hossain does not even attempt to address the impossibility of his claim in his

 5 opposition. Because the 245.92 BTC was transferred out of Hossain’s Mt. Gox account approximately

 6 nine months after the Bitcoin in question was moved out of Silk Road Bitcoin wallets, it is impossible

 7 for Hossain’s 245.92 BTC to have been among the Bitcoin Individual X stole from Silk Road in May

 8 2012. Dkt. No. 69 at 22. Hossain does not dispute that the MtGox account located by the government

 9 belongs to him. As noted in the government’s opposition to Claimant Nobuaki Kobayashi’s Motion to

10 Intervene, none of the Bitcoin stolen from MtGox went to Silk Road – it went to BTC-e, Tradehill, and

11 other MtGox wallets. Dkt. No. 72 at 9.

12          C.      Hossain Has Not Pleaded a Colorable Interest in the Property at Issue in This Case

13          Hossain has not pleaded a colorable interest in the Defendant Property; he has expressed a bald

14 assertion of ownership over it. He seemingly has, however, pleaded a colorable interest in the Bitcoin

15 that he alleges was stolen out of his MtGox account. While that might give him standing in a claim

16 against MtGox, that does not give him standing in this case. See United States v. $299,912 in Account

17 Funds, 685 F. App’x. 517 (9th Cir. 2017) (claimants who lack a colorable interest in property lack

18 standing to participate in forfeiture proceedings); United States v. 1998 BMW “I” Convertible, 235 F.3d
19 397, 399 (8th Cir. 2000) (“at the outset, a claimant must be able to show a facially colorable interest in

20 the proceedings sufficient to satisfy Article III standing”); United States v. $97,040 in U.S. Currency,

21 No. 8:15CV362, 2017 WL 3142027 (D. Neb. July 24, 2017) (claimants offering sufficient detail on

22 ownership of respective portions of currency to establish “colorable interest” in the funds established

23 Article III standing; claimants’ filing of a claim stating interest in the property, supported by evidence

24 and argument, met Rule G(5) statutory standing requirements); United States v. $19,952 in U.S.

25 Currency, No. 17cv0427, 2017 WL 3085841 (W.D. Pa. July 20, 2017) (claimant who makes only

26 general, bald assertions of ownership fails to demonstrate a colorable interest in seized currency and

27 lacks both statutory and Article III standing).

28          Hossain’s bald face assertion of ownership in Bitcoin stolen from Silk Road is no different and

     REPLY IN SUPPORT OF U.S. MOTION TO STRIKE ROMAN HOSSAIN’S CLAIM
     CV 20-7811 RS                              4
                Case 3:20-cv-07811-RS Document 82 Filed 05/21/21 Page 5 of 8




 1 puts him no closer to the Defendant Property than any other person’s assertion of ownership in Bitcoin

 2 stolen at any other time from any other location. Under Hossain’s theory, anyone in the world could

 3 make a claim to the Defendant Property. This is the reason why Article III standing is required.

 4 Allowing Hossain’s claim to proceed and permitting discovery would be a waste of time and resources.

 5 It would also invite anyone who has suffered a loss of Bitcoin by theft to make a claim in this case. This

 6 case is a prime example of the need for critical gatekeeping functions in forfeiture proceedings. The

 7 Supplemental Rules provide a mechanism to strike claims at this stage of forfeiture proceedings for

 8 situations precisely like this one.

 9          Hossain argues that the government’s motion centers on MtGox records that “are publicly known

10 to be unreliable.” This is incorrect and misunderstands how the blockchain works. First, the MtGox

11 records are not unreliable and there is nothing in Hossain’s submissions to support it. He cannot even

12 provide support for the purported “public knowledge” around that claim. Second, the government’s

13 motion is not focused on MtGox records—it is focused on the trajectory of the Bitcoin stolen from the

14 account the government has identified as belonging to him (which he does not dispute), available to the

15 public in the blockchain. It is also focused on the impossibility of his claim given the timing of the theft

16 of his Bitcoin vis-à-vis the theft of Silk Road funds into the wallet from which the Defendant Property

17 was derived.

18          Hossain also argues that he has pleaded sufficient facts at this stage because he has (1) asserted

19 ownership of 245.92 BTC 1; (2) provided a generalized background about how he acquired those

20 Bitcoins; (3) talked about how those Bitcoins were stolen in a hack from MtGox; and (4) claimed that

21 his Bitcoins were stolen before the government filed its forfeiture action. See Dkt. No. 81 at 8. None of

22 this amounts to a colorable claim. It is not the quantity of the detail that matters but rather the quality.

23 Hossain could have laid out his entire life story in his claim, but that would still not amount to showing

24 actual possession, control, title, or financial stake in the Defendant Property. See United States v. 5208

25 Los Franciscos Way, 385 F.3d 1187, 1191 (9th Cir. 2004) (“claimant’s burden under Article III is not a

26 heavy one; the claimant need demonstrate only a colorable interest in the property, for example, by

27
            1
28            To put this in perspective, there are currently approximately 18,715,250 BTC in circulation.
     See https://www.buybitcoinworldwide.com/how-many-bitcoins-are-there/ (last visited May 21, 2021).
     REPLY IN SUPPORT OF U.S. MOTION TO STRIKE ROMAN HOSSAIN’S CLAIM
     CV 20-7811 RS                              5
                 Case 3:20-cv-07811-RS Document 82 Filed 05/21/21 Page 6 of 8




 1 showing actual possession, control, title, or financial stake”). The government laments that Hossain was

 2 a victim of the MtGox hack. However, he has provided no connection whatsoever between his Bitcoin

 3 and the Bitcoin stolen from addresses controlled by Silk Road. Because has not asserted a colorable

 4 interest in the Defendant Property, his claim necessarily fails at this stage.

 5          Hossain further suggests that his claim cannot be stricken at this juncture because he has not

 6 been given an opportunity to cure the defect in his responses. See Dkt. No. 81 at 9. Given the facts and

 7 Hossain’s representations and submissions in this case thus far, Hossain cannot cure the defects in his

 8 claim and allowing him to do so would be futile and a waste of resources.

 9          If Hossain’s claim is not dismissed on the pleadings, the government’s alternative is to serve him

10 with additional Special Interrogatories focusing on his standing to contest the forfeiture—which he will

11 not answer—and then move for summary judgment under Rule G(8) on the basis that Hossain cannot

12 establish his Article III standing to contest the forfeiture by a preponderance of the evidence. If the

13 motion for summary judgment is not granted, because there are material facts at issue, the court must

14 conduct an evidentiary hearing on the standing issue on which Hossain bears the burden of proof. Rule

15 G(8)(c)(ii)(B). In light of Hossain’s continued failure to produce any evidence of standing to date,

16 allowing Hossain to engage in discovery would be a massive waste of judicial resources.

17          D.      The Danger of False Claims is Heightened in this Case

18          Hossain mistakes the government’s reference to his prior convictions and supervised release

19 violations as an attempt to malign his character. The government intends no such thing. There is a

20 reason for the strict requirement that a claimant file a verified claim and that it identifies the nature of

21 claimant’s interest in, or connection to, the property—to minimize the danger of false claims. See, e.g.,

22 United States v. $100,348 in U.S. Currency, 354 F.3d 1110, 1118–1119 (9th Cir. 2004) (because “the

23 danger of false claims in these proceedings is substantial,” courts require more than “conclusory or

24 hearsay allegations of some interest in the forfeited property”); United States v. $574,840, 719 F.3d 648,

25 652–653 (7th Cir. 2013) (court noted the danger of false claims in civil forfeiture proceedings and

26 government’s right to use special interrogatories to gather evidence needed to challenge standing under

27 Rule G(8)(c)); United States v. $487,825, 484 F.3d 662, 664–665 (3d Cir. 2007) (requirement that a

28 claimant file a timely verified claim serves two purposes: it forces claimants to come forward as quickly

     REPLY IN SUPPORT OF U.S. MOTION TO STRIKE ROMAN HOSSAIN’S CLAIM
     CV 20-7811 RS                              6
                Case 3:20-cv-07811-RS Document 82 Filed 05/21/21 Page 7 of 8




 1 as possible, and it minimizes the danger of false claims); United States v. Approx. $189,040 in U.S.

 2 Currency, No. 2:13–cv–0643–JAM–KJN, 2013 WL 4714177, *3 (E.D. Cal. Aug. 9, 2013) (because the

 3 danger of false claims in civil forfeiture proceedings is substantial, Rule G(5)(a) requires a statement

 4 identifying the nature of claimant’s interest in, or connection to, the property; a statement that the person

 5 filing the claim is “a lawful claimant” is insufficient because it does not identify his interest in the

 6 property).

 7          The Defendant Property is unique because 1HQ3 was—for years—one of the most sought-after

 8 Bitcoin addresses due to its sheer value. The seizure of the 69,370 BTC represents the largest seizure of

 9 cryptocurrency by the Department of Justice in history. Even with the sharp decrease in the value of

10 Bitcoin in the past week, the Defendant Property is still worth approximately USD $2.6 Billion. This is

11 manna for anyone intending to manufacture a claim, which is why strict adherence to the rules is

12 imperative. Hossain’s criminal history and past conduct is real, recent, and available in the public

13 record. He has been convicted of defrauding innocent victims and, more recently, found to have lied to

14 an officer of the court. It would therefore be inappropriate not to scrutinize the veracity behind his claim

15 and require corroboration for his statements.

16          Since the government’s filing of the instant motion, the District Court in the Central District of

17 California found that Hossain violated the conditions of his supervised release and sentenced him to 75

18 days in custody. See United States v. Roman Muntaking Hossain, No. CR 13-224 JVS, Dkt. No. 539
19 (C.D.C.A May 6, 2021) (Judgment Revoking Supervised Release). In his underlying case, Hossain

20 pleaded guilty to making false statements and creating bogus documents to obtain money from his

21 victims and for willful failure to file a tax return and pay the taxes on the money defendant illegally

22 obtained. See id., Dkt. No. 536 at 3 (Government’s Position Re: Supervised Release Violation

23 Sentencing for Defendant Roman Hossain). Prior to Hossain’s sentencing on the underlying charges,

24 the Court stated “Frankly, the Court believes that Hossain is toying with the Court to secure the best deal

25 he can at the cheapest cost to him.” Id. As the Assistant United States Attorney handling Hossain’s

26 matter in the Central District aptly noted, “Defendant’s underlying criminal conduct demonstrated that

27 defendant was willing to lie, repeatedly, to obtain money, and to take further actions to keep his ill-

28 gotten gains.” Id. In the words of Hossain’s Probation Officer (even before Hossain admitted his

     REPLY IN SUPPORT OF U.S. MOTION TO STRIKE ROMAN HOSSAIN’S CLAIM
     CV 20-7811 RS                              7
               Case 3:20-cv-07811-RS Document 82 Filed 05/21/21 Page 8 of 8




 1 conduct):

 2                  [T]he records we do have paint a picture of a person who enjoys a lavish
                    lifestyle and had no intention of allowing the Probation Officer, and in
 3                  turn the Court’s involvement in his personal finances. Further he has
                    demonstrated a willful defiance with paying the victims of his case . . .
 4
                    [Hossain] has made a mockery of supervision and he has perpetrated a
 5                  fraud on the Court. . . . [Hossain] misrepresented his assets and ability to
                    pay which is a breach of the Court’s trust. His efforts were vast,
 6                  purposeful, deceitful and exorbitant and a custodial sentence is warranted.
 7 Id. at 6.

 8          The government does not have an interest in curtailing Hossain’s due process rights. His
 9 background and history of deceit is relevant, however, and must be scrutinized in the face of his

10 conclusory and bald-face assertions of ownership in the Defendant Property.

11 III.     CONCLUSION
12          In light of Hossain’s conclusory and bald-face assertions of ownership, his failure to meet the
13 requirements of the rules, and the impossibility of his allegations, the Court must strike his claim at this

14 stage. Allowing this claim to proceed and permitting discovery would undermine the purpose of the

15 rules and eviscerate the gatekeeping functions designed to minimize the danger of false claims. It would

16 also invite other meritless claims to these—and other—forfeiture proceedings even if they lack a remote

17 connection to property subject to forfeiture.

18
19 DATED: May 21, 2021                                            Respectfully submitted,
20                                                                STEPHANIE M. HINDS
21                                                                Acting United States Attorney

22
                                                                  Claudia Quiroz________
23
                                                                  DAVID COUNTRYMAN
24                                                                CHRIS KALTSAS
                                                                  CLAUDIA QUIROZ
25                                                                WILLIAM FRENTZEN
                                                                  Assistant United States Attorneys
26

27

28

     REPLY IN SUPPORT OF U.S. MOTION TO STRIKE ROMAN HOSSAIN’S CLAIM
     CV 20-7811 RS                              8
